The amendment filed 08 April 2021 after a decision by the Patent Trial and Appeal Board is not entered because prosecution is closed.  As provided in 37 CFR 1.198, prosecution of the proceeding before the primary examiner will not be reopened or reconsidered by the primary examiner after a final decision of the Board except under the provisions of 37 CFR 1.114 (request for continued examination) or 37 CFR 41.50 without the written authority of the Director, and then only for the consideration of matters not already adjudicated, sufficient cause being shown.
The amendment changes the scope of several claims and raises new issues under 35 USC 112b. Claims 3, 28, 53, 58, 61, and 62 all previously depended from independent claim 1, but now depend from claims that correspond to previous independent claim 13. In claim 3, the limitation “the thread section” lacks antecedent basis in light of the change in dependency. Claim 28 recites “a threaded section” however a threaded section is already recited in claim 51; it is unclear if these two threaded sections are the same. Claims 41 and 42 previously further limited “the groove” of claim 3, but have been amended to depend from claim 55 which recites a groove located on a bottom surface of the flange therefore claims 41 and 42 now refer to a different groove and the limitations are indefinite since claims 41 and 42 specify the groove located on the flange is located at a crest or root of the thread. Claim 44 depends from claim 28 which is cancelled.
Since the patent board decision dated 10 November 2020 reversed the rejections of dependent claims 47-52 and 54-57, the examiner has set a 2-month time limit in which appellant may rewrite the dependent claim(s) in independent form and cancel all claims in which the 37 CFR 1.136(a) are available. If no timely reply is received, the application is abandoned because no claims stand allowed.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791